Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on December 17, 2020.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission and amendments filed on December 17, 2020, have been entered.

Status of Claims
Amendment of claims 1-4 is acknowledged.
Claims 1-6 are currently pending and are the subject of this office action.
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 18, 2019.
.

Priority
This application is a CIP of U.S. Patent Application Serial No. 12/460,967 (ABN) filed July 27, 2009, which claims priority to U.S. Provisional Application Serial Nos. 61/137,714, filed Aug 1, 2008; 61/192,277 filed Sept 22, 2008; 61/203,120 filed Dec. 18, 2008, and 61/207,481 filed Feb 12, 2009.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.





Rejections - 35 USC § 103 (Modified Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean et. al. (US 6,242,442), Graham et. al. (US 2004/0219219) and Gil et. al. (US 2001/0031754).

For claim 1 Dean teaches: ”Brimonidine is a potent and relatively selective .alpha.sub.2 agonist which has been shown to effectively lower IOP in rabbits, monkeys and man.  Upon topical ocular administration brimonidine causes vasoconstriction in scleral vessels.  However, brimonidine does not appear to be a vasoconstrictor in vessels in the back of the eye.  While brimonidine is a relatively safe compound it has been shown to cause the side effects of sedation and ocular hyperemia in an allergic like reaction in some patients.  These side effects are thought to be due to the relatively high concentration of the drug administered topically.  The sedation like side effects are believed to be caused by the drug crossing the blood brain barrier and triggering the sedative effects.  The mechanism by which brimonidine causes hyperemia is not well understood.  It is likely that the frequent instillation of relatively high drug concentrations causes this side effect.  Thus, lowering the overall dose of brimonidine while maintaining IOP control would be advantageous (see column 2, lines 33-50).
Graham teaches that compositions comprising 0.15% brimonidine and 0.20% brimonidine, as the sole active ingredient, were equally effective in treating glaucoma or ocular hypertension (i.e. ocular conditions).  However, the more diluted version (0.15%) showed lower incidence of conjunctival hyperemia (eye redness, see Example 4, paragraphs [0146] through [0148]).  Further, Graham teaches compositions comprising brimonidine in concentrations ranging from 0.001% w/v and 0.15 % w/v (see [0044]), which highly overlaps with the instant claimed range (0.001% to about 0.025%).  
Gil also teaches pharmaceutical compositions of brimonidine or its tartrate salt (as the sole active ingredient) for the treatment of glaucoma. An effective dose, when it 0.01 % w/v and 0.5% w/v of brimonidine will provide relief from ocular pain. The determination of the effective dose for any selected compound is well within the skill of an ordinary skilled physician (see paragraphs [0026] through [0028]). For ophthalmic application, preferably solutions are prepared containing from about 0.01% to about 0.5% of active ingredient (see [0030]) which highly overlaps with the instantly claimed range (0.001%, to about 0.025%).
Further, Gil teaches: “Ocular responses characteristic of neurogenic inflammation, including redness, are also observed in rabbits following external stimuli. The ability of an ophthalmic solution of brimonidine (as the sole active ingredient) at concentrations ranging from 0.01% to 0.5% to reduce the neurogenic response (i.e. redness) at 5, 10, 15, 30 and 60 minutes following administration is determined.  Brimonidine is effective in reducing such neurogenic responses (i.e. eve redness, an ocular condition).

Before the effective filing date of the claimed invention, it would have been prima facie obvious for a person of ordinary skill in the art to treat an ocular condition like glaucoma, ocular hypertension or to reduce eye redness (conjunctival hyperemia) in a patient in need thereof (for example a patient being treated of glaucoma or ocular 
 The prior art does not teach a brimonidine concentration from about 0.001% to about 0.025%, however, as stated above, Graham further teaches brimonidine concentrations ranging from 0.001% up to 0.15% (see above rejection) and Gil teaches brimonidine concentrations ranging from about 0.01% to about 0.5% (see above rejection), which highly overlaps with the instantly claimed range (0.001% to About 0.025%).   
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Further, the skilled in the art wil be motivated to try lower brimonidine concentrations that are still effective in treating ocular conditions, but with much less side effects.


inducing preferential vasoconstriction of smaller blood vessels relative to larger blood vessels”.  However: “inducing preferential vasoconstriction of smaller blood vessels relative to larger blood vessels” will naturally flow from the teachings of (or method made obvious by) the prior art (see above rejection), since the same compound (brimonidine) at same or similar concentrations is being administered to the same subjects (patients suffering from ocular conditions). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, even though the prior art is silent regarding “inducing preferential vasoconstriction of smaller blood vessels relative to larger blood vessels”, by practicing the method made obvious by the prior art: “the administration of a low concentrated formulations of brimonidine as the only active ingredient to patients suffering from ocular conditions", one will also be “inducing preferential vasoconstriction of smaller blood vessels relative to larger blood vessels”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("inducing preferential vasoconstriction of smaller blood vessels relative to larger blood vessels”) of the method made obvious by the prior art (“the administration of a low concentrated formulations of brimonidine as the only active ingredient to patients suffering from ocular conditions").
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

All this will result in the practice of claim 1 with a reasonable expectation of success.

For claims 2 and 3, Graham further teaches that the formulations can be in the form of ocular drops (see [0144] and [0148]), and Gil teaches that the pH of the brimonidine compositions can be between 6.5 and 7.2 (see [0030]) which is very close to the claimed range (between 5.0 to about 6.0).
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”  
Further, MPEP 2144.05 II A states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)”
Therefore, at the time of the invention it would have been prima facie obvious to one of ordinary skill in the art to further make subtle changes to the pH range disclosed by the prior art, thus resulting in the practice of claims 2-3 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Applicant argues that:
Claim 1 is limited to a method consisting of administering a composition consisting essentially of from about 0.001% to about 0.025% w/v brimonidine. Dean is directed to the combinational use of brimonidine and brinzolamide (see, Dean, col. 2, lines 21-29; and col. 5, lines 20-26), and there is nothing in the reference that would lead a person having ordinary skill in the art to omit one of the two essential components of Dean’s compositions to arrive at the claimed methods.
As the MPEP explains, the transitional phrase "consisting essentially of' limits the scope of a claim to the specified materials or steps "and those that do not materially Id., col. 3, lines 31-34. Thus, it is clear that brinzolamide is an essential active agent, and therefore, including brinzolamide would necessarily materially affect the basic and novel characteristics of the presently claimed methods and compositions recited in the presently claimed methods.
Examiner’s response:
Dean reference teaches what was known in the prior art about brimonidine, that it is an effective agent that has been used alone for the treatment of ocular diseases and that some side effects are known when administered topically at high concentrations.  At no point during the rejection was ever pointed to the combined administration of brimonidine and brinzolamide, as such those arguments are moot.



Applicant argues that:
Second, Dean does not disclose or suggest any compositions consisting essentially of a brimonidine concentration from about 0.001% to about 0.025% w/v (claim 1) or from about 0.001% to about 0.05% w/v (claim 2). Dean discloses only one composition consisting essentially of brimonidine, and this composition has brimonidine at a concentration of 0.2% w/v. See, Example 10. All other exemplified compositions either do not include brimonidine at all (as in Examples 1-5) or include brimonidine in combination with another essential ingredient, i.e. brinzolamide (as in Examples 6-9), and therefore, do not consist essentially of brimonidine.
While Examples 7 and 9 in Dean disclose formulations containing brimonidine within the presently claimed concentration range, these formulations contain another active agent (i.e., brinzolamide), and therefore are irrelevant to the methods consisting essentially of inserting a contact lens in a solution consisting essentially of brimonidine.
The claims are limited to specific low concentrations of brimonidine from about 0.01% to about 0.015% w/v (claim 1) and from about 0.001% to about 0.05% w/v (claim 2). These low concentrations are not at all obvious or suggested by any of the references. The Office Action relies on Graham which is completely inapposite to the pending claims.
Examiner’s response:
Again, all of the above arguments are irrelevant, since at no point the 103 rejection is based on the combination of brimonidine and brinzolamide.


Applicant argues that:
Graham shows that reduction of brimonidine concentration from 0.2% w/v to 0.15% w/v does not negatively affect the hypotensive efficacy and leads to a lower incidence of side effects. However, Applicant is not claiming the use of brimonidine for reduction of intraocular pressure. Instead, the claims are directed to inducing preferential vasoconstriction of smaller blood vessels relative to larger blood vessels. It is absolutely irrelevant that the reduction of concentration from 0.2% to 0.15% w/v can still reduce intraocular pressure with reduced side effects. Further, Graham teaches only that less brimonidine causes less redness than higher brimonidine amounts not that less brimonidine reduces redness that already occurs in the eye.
Examiner’s response:
Graham teaches that less concentrated solution of brimonidine are equally effective to treat ocular conditions but have less side effects.  The fact that Graham does not teach “inducing preferential vasoconstriction of smaller blood vessels relative to larger blood vessels” is completely irrelevant since, as stated in the above rejection:
“inducing preferential vasoconstriction of smaller blood vessels relative to larger blood vessels” will naturally flow from the teachings of (or method made obvious by) the prior art (see above rejection), since the same compound (brimonidine) at same or similar concentrations is being administered to the same subjects (patients suffering from ocular conditions). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
inducing preferential vasoconstriction of smaller blood vessels relative to larger blood vessels) of an obvious invention (the administration of a low concentrated formulations of brimonidine as the only active ingredient to patients suffering from ocular conditions).  The explanation of an effect or mechanism of action obtained when using a compound (e.g. inducing preferential vasoconstriction of smaller blood vessels relative to larger blood vessels) cannot confer novelty on a known or obvious process (the administration of a low concentrated formulations of brimonidine as the only active ingredient to patients suffering from ocular conditions) if the skilled artisan was already aware of the occurrence of the desired therapeutic effect.   Though new properties of a compound or their mechanism of action are no doubt important contributions to scientific and pharmaceutical development, the assessment of patentability is based upon the therapeutic applications and effects of the compounds, not the mechanism or properties by which they exert such a therapeutic effect.
MPEP 2145 states: “Mere recognition of latent properties in the prior art does not render non-obvious an otherwise known invention.  In re Wiseman, 201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991)”.



Applicant argues that:
Gil states that 0.01-0.5% brimonidine reduced side effect neurogenic response, which includes redness at 5-60 minutes following instillation. However, Graham, teaches that both 0.15% and 0.2% brimonidine, which is within the range of 0.01-0.5% brimonidine cause redness.
Thus, a skilled artisan, in light of the prior art, would not rely on the concentration range disclosed by Gil when trying to prepare a brimonidine composition that could reduce redness because Gil teaches a range that includes concentrations known to cause redness.
Examiner’s response:
The above statements are misleading.
First, Graham teaches that compositions comprising 0.15% brimonidine and 0.20% brimonidine, as the sole active ingredient, were equally effective in treating glaucoma or ocular hypertension (i.e. ocular conditions).  However, the more diluted version (0.15%) showed lower incidence of conjunctival hyperemia (eye redness, see Example 4, paragraphs [0146] through [0148]).  Even though the 0.15% brimonidine still caused eye redness, it was much less than the 0.20% concentrated one, clearly indicating that the more diluted the solution, the less red eye side effects will cause.  And since Gil teaches even more diluted solutions of brimonidine (0.01%-0.5%) are even effective to reduce eye redness already present, the skilled in the art will be further motivated to use even less concentrated solutions of brimonidine than taught by Graham (i.e. even less than 0.15%) to treat glaucoma or ocular hypertension, since there is even less likelihood of having eye redness as a side effect. 

Double Patenting (Maintained Rejection).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-56 of copending Application No. 16/179,261 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite similar methods dealing with the treatment of either eye redness comprising the administration of dilute compositions of brimonidine.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

NOTE: No TD has been received for this application

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
May 23, 2021.